Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 1 of 10        PageID #: 1780




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                    Case No. 13-cr-00443-DKW-3

              Plaintiff,                       ORDER DENYING
                                               DEFENDANT’S MOTION FOR
        vs.                                    COMPASSIONATE RELEASE

  MIGUEL ANGEL RANGEL,

              Defendant.


       Approximately 88 months into his 135-month sentence, Miguel Angel

 Rangel (“Defendant”) asks the Court to reduce his sentence to time served because

 his medical conditions, coupled with the COVID-19 pandemic, present

 extraordinary and compelling circumstances warranting such a reduction. For the

 reasons set forth below, the Court disagrees, and the motion is DENIED.

                            RELEVANT BACKGROUND

       On March 4, 2014, Defendant pled guilty to methamphetamine distribution-

 related offenses. Dkt. Nos. 70, 73, 133. On September 30, 2015, the Court

 sentenced Defendant to 135 months imprisonment and five years of supervised

 release. Dkt. No. 36. The Court imposed a sentence far below the guideline range

 (210–262 months) because of Defendant’s substantial assistance to the

 Government in securing the conviction of a leader in the drug distribution

 conspiracy in which he participated. Dkt. No. 135; see also Dkt. No.132 at 28–31.
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 2 of 10                     PageID #: 1781




        On September 15, 2020, Defendant filed a motion for sentence reduction

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt.

 No. 173. Defendant argues his medical conditions—obesity, type 2 diabetes, and

 hypertension—in light of the COVID-19 pandemic present extraordinary and

 compelling reasons warranting release. 1 Id. On September 24, 2020, the

 Government filed a response opposing any sentence reduction, Dkt. No. 179, to

 which Defendant replied on October 7, 2020, Dkt. No. 180.

        This order follows.

                                    LEGAL STANDARD

        “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).



 1
  Defendant has asked the Court to “reduce his sentence to time served and convert the remainder
 of his sentence to a period of home confinement.” Dkt. No. 173-1 at 1 (emphasis added). While
 this Court has discretion to reduce an inmate’s sentence (to time served or otherwise) pursuant to
 18 U.S.C. § 3582, it does not have the discretion to determine inmate placement while he serves
 his sentence. Inmate housing determinations are made by the Bureau of Prisons (“BOP”). The
 Court could, however, impose a home confinement condition as a part of Defendant's supervised
 release obligation.

                                                 2
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 3 of 10               PageID #: 1782




           Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

           1. the inmate exhausted “all administrative rights to appeal a failure of the
              [BOP] to bring a motion” on his behalf or 30 days has lapsed since the
              relevant warden received a request to do so;

           2. the inmate has established that “extraordinary and compelling reasons
              warrant such a reduction” and that “such a reduction is consistent with
              applicable [Sentencing Commission] policy statements”;

           3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
              and finds the inmate is “not a danger to the safety of any other person or
              the community,” as provided under 18 U.S.C. § 3142(g).

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

 inmate bears the burden of establishing the requirements for a sentence reduction

 by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

 (9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

 defendant’s due process rights “are not violated by placing on him the burden of

 proving mitigating circumstances sufficiently substantial to call for leniency”),

 overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                          DISCUSSION

           The parties dispute only the second and third requirements detailed above. 2

 As explained below, Defendant fails to demonstrate an extraordinary and compelling




 2
     In other words, the Government concedes exhaustion. Dkt. No. 179 at 4.

                                                  3
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 4 of 10                   PageID #: 1783




 reason justifying a sentence reduction and, even if he did, the Court finds the

 sentencing factors at 18 U.S.C. § 3553(a) weigh against such a reduction.

 I.     Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons” and only if “such a reduction is

 consistent with applicable policy statements issued by the Sentencing

 Commission” (the “Commission”). As this Court has explained, it is bound by the

 Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

 “extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

 United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*4 (D.

 Haw. July 17, 2020). 3

        Accordingly, the Court applies the following framework to determine

 whether COVID-19 presents extraordinary and compelling reasons to grant a

 reduction in sentence:

        [A]n inmate must necessarily establish the following three elements
        by a preponderance of the evidence: (1) the inmate is “suffering from
        a terminal illness,” or a “serious” physical or cognitive condition; (2)
        that condition puts the inmate at a high risk of becoming seriously ill
        from COVID-19; and (3) if the inmate were to contract COVID-19,
        the inmate's ability “to provide self-care within the . . . correctional
 3
  Defendant’s argument to the contrary, that this Court may independently determine what “other
 reasons” constitute “extraordinary and compelling” reasons warranting a sentence reduction, see
 Dkt. No. 173-1 at 3–4, was discussed at length and expressly rejected in Aruda. 2020 WL
 4043496, at *2–5; see also United States v. Carpenter, 816 Fed. Appx. 159, 159–60 (9th Cir.
 2020) (citing the Commission’s policy statement in finding the defendant failed to meet his
 burden of showing an extraordinary and compelling reason warranting release).

                                                4
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 5 of 10                    PageID #: 1784




        facility” would be “substantially diminishe[d]” and the inmate would
        “not [be] expected to recover.”

 United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

 (D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §1B1.13 n.1(A)).

 Defendant fails on the last two elements.

        The Court recognizes Defendant’s medical records show he is obese and

 suffers from type 2 diabetes and hypertension. Dkt. No. 178 at 5–7; see also Dkt.

 No. 180 at 2 n.1 (listing Defendant’s body mass index (“BMI”) as 45.9). Thus,

 Defendant has medical conditions recognized by the CDC as placing him at greater

 risk of having a severe reaction to COVID-19. 4

        But as the Court has often explained, demonstrating a high risk of becoming

 seriously ill from COVID-19 requires showing not only that a defendant is a

 member of an at-risk group, but also that there is “a high risk of contracting the

 virus because of the number of positive COVID-19 cases at the facility where [the

 defendant] is housed.” See, e.g., United States v. Rodrigues, No. 16-CR-00529-

 DKW, 2020 WL 5351029, *5 (D. Haw. Sept. 4, 2020). 5 Defendant must explain



 4
   See Coronavirus Disease 2019 (COVID-19): People at Increased Risk for Severe Illness –
 People with Certain Medical Conditions, CDC (updated Oct. 6, 2020) https://www.cdc.gov/
 coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited
 Oct. 8, 2020) (listing those with BMIs of 30 or higher and those with type 2 diabetes as having
 an increased risk of severe illness if they contract COVID-19; listing those with hypertension as
 possibly having an increased risk).
 5
   As the Government points out, Dkt. No. 179 at 6–8, this Court is not alone in requiring a
 defendant to produce evidence that the number of COVID-19 cases at his facility creates a high

                                                 5
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 6 of 10                      PageID #: 1785




 how the current circumstances at his facility indicate a high likelihood of

 contracting the virus.

        The Court recognizes that there was—at one time—a significant outbreak of

 COVID-19 at USP Lompoc. 6 BOP reports that since testing began, 141 inmates

 have tested positive, and two inmates have died from COVID-19-related

 complications. 7 But since the initial outbreak, it appears BOP has significantly

 contained the spread of the virus. Currently, no inmates and just four staff are

 testing positive. 8 Defendant’s potential exposure is further limited because he is at

 the facility only four days each week. Dkt. No. 173-1 at 13–14. Of course, this

 does not mean Defendant’s housing conditions present no risk. Indeed, the risk of

 infection at his facility may be more than nominal. But Defendant is tasked with

 presenting "extraordinary and compelling" reasons for this Court to effectively

 reduce his sentence by several years. These facts simply fail to meet that bar. 9


 risk of contracting the virus. See, e.g., United States v. Williams, 2020 WL 4586860 at *3 (D.
 Haw. Aug. 10, 2020).
 6
   USP Lompoc is a medium security complex with low security satellite camps nearby. USP
 LOMPOC, BOP, https://www.bop.gov/locations/institutions/lom/ (last visited Oct. 8, 2020).
 Defendant is housed at the north satellite camp. Dkt. No. 173-1 at 10.
 7
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited Oct. 8, 2020). On this public website containing the coronavirus-related data for BOP
 facilities, the BOP notes that it “update[s] the open COVID-19 confirmed positive test numbers,
 recoveries, and the number of COVID-19 related deaths daily at 3:00 p.m.” Id.
 8
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited Oct. 8, 2020).
 9
   Defendant points to an Office of the Inspector General report detailing the early failures of USP
 Lompoc in responding to the pandemic as evidence the facility is currently unsafe. Dkt. No.
 173-1 at 8–9 (referencing Pandemic Response Report: Remote Inspection of Federal Correction
 Complex Lompoc, Department of Justice Office of the Inspector General, Report No. 20-086

                                                  6
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 7 of 10                         PageID #: 1786




        Moreover, even if there was a more significant risk of Defendant contracting

 the virus at USP Lompoc, he has failed to demonstrate that, should he contract the

 virus, his ability “to provide self-care within the . . . correctional facility” would be

 “substantially diminishe[d]” and he would “not [be] expected to recover.” See

 U.S.S.G. § 1B1.13 n.1(A). Merely having medical conditions that create a higher

 risk of a severe reaction to the virus is insufficient to meet this requirement.

 Defendant must offer specific factual allegations unique to his place and

 circumstance showing how, should he contract the virus, he could not provide self-

 care at his facility. He has failed to do so. See generally Dkt. No. 173-1.

        Regarding the expectation of recovery, Defendant appears to argue that

 shortages of medical personnel at USP Lompoc is evidence the facility is ill-

 equipped to treat him should he contract the virus. Dkt. No. 173-1 at 9. But there

 is direct evidence refuting the inference Defendant urges the Court to make. While

 two inmates died at the facility from COVID-19-related complications from April

 18, 2020 to May 7, 2020, there have been no COVID-19-related inmate deaths at

 USP Lompoc since. 10 Even if it were true that USP Lompoc was suffering a

 shortage of medical personnel, that there have been no COVID-19-related deaths


 (July 2020) https://oig.justice.gov/sites/default/files/reports/20-086.pdf). While the report details
 past failures, it is not evidence of the current conditions at the facility. If the report provides any
 evidence of current conditions, it, along with the reduction in active cases at the facility, suggests
 the Government has tightened its CDC guideline compliance efforts.
 10
    See Press Releases, BOP, https://www.bop.gov/resources/press_releases.jsp (last visited Oct. 8,
 2020).

                                                   7
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 8 of 10            PageID #: 1787




 in more than five months is evidence that the facility has enhanced its ability to

 treat inmates as they become infected. Certainly, Defendant has presented no

 evidence to the contrary.

       Because Defendant has not carried his burden of showing that there are

 “extraordinary and compelling reasons” justifying his early release under 18

 U.S.C. § 3582(c)(1), he is not entitled to a sentence reduction.

 II.   Section 3553(a) Factors & Risk of Danger to the Community

       Even assuming, arguendo, that Defendant established an extraordinary and

 compelling reason justifying a sentence reduction, the Court must consider any

 such reduction in light of the sentencing factors set forth in 18 U.S.C. § 3553(a)

 and determine Defendant is “not a danger to the safety of any other person or the

 community, as provided under [18 U.S.C. §] 3142(g).” See 18 U.S.C.

 §3582(c)(1)(A); U.S.S.G. § 1B1.13.

       Considering the Section 3553(a) factors, the Court finds Defendant’s 135-

 month sentence is, as it was at sentencing, “sufficient, but not greater than

 necessary, . . . (A) to reflect the seriousness of the offense, to promote respect for

 the law, and to provide just punishment for the offense; (B) to afford adequate

 deterrence to criminal conduct; [and] (C) to protect the public.” See 18 U.S.C.

 §3553(a)(2). Defendant’s sentence was significantly below the guideline range

 due to his substantial assistance to the Government in convicting a leader of the



                                            8
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 9 of 10          PageID #: 1788




 drug distribution conspiracy in which he participated. But Defendant’s conduct as

 part of that conspiracy was of a grave and menacing nature. Not only was

 Defendant found to have conspired to possess and distribute over fifty pounds of

 methamphetamine, his home upon police search revealed over $113,000 in

 currency and thirteen firearms, some loaded and some unregistered. Dkt. No. 132

 at 10–11. Having Defendant serve anything less than his full sentence would not

 be just punishment for this deeply concerning conduct.

       Finally, as evidence he does not pose a danger to the community, Defendant

 cites his placement in a low security satellite camp and his delivery job, which

 allows him to travel independently outside of Lompoc several days a week. Dkt.

 No. 173–1 at 13–15. While the Court acknowledges the BOP’s apparent

 assessment of Defendant’s low security threat and appreciates that Defendant has

 been law- abiding in the execution of his delivery duties over the past several

 years, the Court cannot conclude that this limited evidence of Defendant's post-

 sentencing rehabilitation is sufficient to outweigh the reasons set forth above for

 Defendant's initial sentence or for altering that sentence now.




                                           9
Case 1:13-cr-00443-DKW Document 181 Filed 10/09/20 Page 10 of 10   PageID #: 1789




                                 CONCLUSION

        For the reasons set forth herein, Defendant’s motion for compassionate

  release, Dkt. No. 173, is DENIED.

        IT IS SO ORDERED.

        DATED: October 9, 2020 at Honolulu, Hawai‘i.




   United States v. Miguel Angel Rangel, No. 13-CR-00443-DKW, ORDER
   DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
   RELEASE




                                       10
